Title: From George Washington to John St. Clair, 23 June 1758
From: Washington, George
To: St. Clair, John



[Fort Loudoun, 23 June 1758]
To Sir Jno. St clair—Baronet.Sir

I have receivd your favours of the 18th & 20th Instt, and beg leave to refer you to Captn Stewarts Letter, knowing he writes fully, on matters relative to the light Horse.
I expect to March tomorrow agreeable to my Orders. Woodwards Company of the first Regiment, coverd the Artificers of the 2d and left this the 22d to open the Road from hence to Pearsalls; which, by information, is almost impassable.
Colo. Byrd will be sadly distressd for Arms when those from Maryland are deliverd up. The Arms from Williamsburg came here in such bad Order, that they cannot possibly be repaird in time—Colo. Byrd writes to you on this subject himself, it will therefore be needless for me to enlarge upon or repeat his complaints.
I have receivd no Hatchets from Connegocheague; the Canteens came up according to expectation; and I have written to the Commanding Officer there, desiring to know why and of the former, the following contains his answer. “I have made Inquiry concerning the 200 Hatchets mentiond in yours, but have got no information concerning them”—Sign’d Jno. Kidd—dated 21st Instt. I am with very great regard Dr Sir Yr Most Obedt Hble Servt

Go: Washington
Fort Loudoun 23d June 1758

